IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                              No. 91-2432



LAWRENCE M. BAREFORD,
Individually, et al.,
                                            Plaintiffs-Appellants,

                                versus

GENERAL DYNAMICS CORPORATION, ET AL.,
                                            Defendants-Appellees,
     and

UNITED STATES OF AMERICA,
                                            Intervenor-Appellee.




           Appeal from the United States District Court
                for the Southern District of Texas


                        (   October 14, 1992 )

              On Petition for Rehearing and Suggestion
                      for Rehearing En Banc

              (Opinion September 16, 1992, 5th Cir.
                       1992, --- F.2d ---)

Before HIGGINBOTHAM and DUHÉ, Circuit Judges, and HUNTER,* District
Judge.

PER CURIAM:

     We vacate part V of our opinion in Bareford v. General

Dynamics Corp., --- F.2d --- (5th Cir. 1992), and substitute the

following therefor:



     *
      Senior District Judge of the Western District of Louisiana,
sitting by designation.
     Plaintiffs challenge on First Amendment grounds the district

court order to the parties not to communicate any information about

the litigation to anyone except essential legal staff.      We are

persuaded that the maintenance of this order is a matter that must

be remanded to the district court to examine in the first instance

in light of this Court's rulings.

     In all other respects, the order of the district court,

dismissing plaintiffs' claims, is AFFIRMED.

     The Petition for Rehearing is DENIED and no member of this

panel nor Judge in regular active service on the Court having

requested that the Court be polled on rehearing en banc, (Federal

Rules of Appellate Procedure and Local Rule 35) the Suggestion for

Rehearing En Banc is DENIED.




                                2